 Case 18-11217       Doc 912    Filed 05/04/21 Entered 05/04/21 16:29:26           Desc Main
                                 Document     Page 1 of 8



                       UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
                               EASTERN DIVISION


In re:
                                                 Chapter 7
NEW ENGLAND CONFECTIONERY
COMPANY, INC.
                                                 Case No. 18-11217-MSH
                             Debtor.


                NOTICE OF PROPOSED ORDER WITH RESPECT TO
         FIRST OMNIBUS OBJECTION TO CLAIMS BY CHAPTER 7 TRUSTEE

         Harold B. Murphy, the Chapter 7 Trustee of New England Confectionery Company, Inc.,

hereby submits the proposed order attached as Exhibit 1 with respect to the First Omnibus

Objection to Claims by Chapter 7 Trustee [docket no. 854]. Attached as Exhibit 2 is a redline

comparison of the proposed order to the version of the proposed order attached to the Report and

Hearing Agenda [docket no. 902].

                                            Respectfully submitted,

                                            HAROLD B. MURPHY, CHAPTER 7 TRUSTEE,
                                            By his counsel,

                                            /s/ Christopher M. Condon
                                            Christopher M. Condon (BBO #652430)
                                            MURPHY & KING, Professional Corporation
                                            One Beacon Street
                                            Boston, Massachusetts 02108
                                            Tel: (617) 423-0400
                                            Email: ccondon@murphyking.com
Dated: May 4, 2021
Case 18-11217   Doc 912   Filed 05/04/21 Entered 05/04/21 16:29:26   Desc Main
                           Document     Page 2 of 8




                                 EXHIBIT 1
 Case 18-11217            Doc 912      Filed 05/04/21 Entered 05/04/21 16:29:26                    Desc Main
                                        Document     Page 3 of 8



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION


In re:
                                                          Chapter 7
NEW ENGLAND CONFECTIONERY
COMPANY, INC.

                                   Debtor.                Case No. 18-11217-MSH


                 ORDER REGARDING OMNIBUS OBJECTION TO CLAIMS

         This matter having come before the Court on the First Omnibus Objection to Claims by

Chapter 7 Trustee [docket no. 854] (the “Omnibus Objection”)1 filed by Harold B. Murphy, the

Chapter 7 Trustee of New England Confectionery Company, Inc. (the “Trustee”); the Trustee

having duly served the Omnibus Objection [docket no. 856, 857]; the Court having issued a

notice of non-evidentiary hearing with respect to the Omnibus Objection [docket no. 858]; due

notice of the scheduled hearing on the Omnibus Objection, including the response deadline with

respect thereto, having been given by the Trustee [docket no. 862]; one response to the Omnibus

Objection having been filed [docket no. 853]; the Trustee having filed a report and hearing

agenda pursuant to Massachusetts Local Bankruptcy Rule 3007-1 with respect to the Omnibus

Objection; the Court having jurisdiction over the Omnibus Objection pursuant to 11 U.S.C.

§1334; the Omnibus Objection being a core matter pursuant to 28 U.S.C. §157(b)(2)(B); and due

cause appearing therefor, it is hereby ORDERED that:

                         Claim No. 133 of ADDCO INCORPORATED is hereby disallowed and
                          expunged;



1
  Capitalized terms not otherwise defined herein, shall have the meanings ascribed to them in the Omnibus
Objection.
 Case 18-11217       Doc 912   Filed 05/04/21 Entered 05/04/21 16:29:26           Desc Main
                                Document     Page 4 of 8



                    Claim No. 14 of Co-Sales Northern Calif. is hereby disallowed and
                     expunged;

                    Claim No. 145 of Customized Energy Solutions is hereby allowed as a
                     non-priority unsecured claim in the amount of $51,278.12;

                    Claim No. 163 of Dillon Boiler Services Co., Inc. is hereby disallowed
                     and expunged;

                    Claim No. 57 of Dynamic Packaging is hereby allowed as a non-priority
                     unsecured claim in the amount of $14,463.00;

                    Claim No. 117 of Great Northern Insurance Co. is hereby disallowed and
                     expunged;

                    Claim No. 27 of Hockenburg Newburgh Sales and Marking is hereby
                     allowed as a non-priority unsecured claim in the amount of $4,989.72;

                    Claim No. 66 of Industrial Silo Source Inc. is hereby allowed as a non-
                     priority unsecured claim in the amount of $29,172.66;

                    Claim No. 3 of Mancini Sales & Marketing is hereby allowed as a non-
                     priority unsecured claim in the amount of $22,086.82;

                    Claim No. 90 of McIntosh Box & Pallet Co. Inc. is hereby allowed as a
                     non-priority unsecured claim in the amount of $19,243.90;

                    Claim No. 164 McIntosh Box & Pallet Co. Inc. is hereby disallowed and
                     expunged;

                    Claim No. 91 of Michael J. Kelley [Claim No. 91] is hereby disallowed
                     and expunged; and

                    Claim No. 129 of Sixto Packaging Managing Agent is hereby allowed a
                     non-priority unsecured claim in the amount of $76,782.87.




Dated: May ____, 2021                             __________________________
                                                  Hon. Melvin S. Hoffman
                                                  United States Bankruptcy Judge




                                          2
Case 18-11217   Doc 912   Filed 05/04/21 Entered 05/04/21 16:29:26   Desc Main
                           Document     Page 5 of 8




                                 EXHIBIT 2
      Case 18-11217           Doc 912       Filed 05/04/21 Entered 05/04/21 16:29:26                    Desc Main
                                             Document     Page 6 of 8



                              UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF MASSACHUSETTS

                                             EASTERN DIVISION




In re:
                                                              Chapter 7
NEW ENGLAND CONFECTIONERY
COMPANY, INC.

                                     Debtor.                  Case No. 18-11217-MSH


                   ORDER REGARDING OMNIBUS OBJECTION TO CLAIMS

           This matter having come before the Court on the First Omnibus Objection to Claims by

Chapter 7 Trustee [docket no. 854] (the “Omnibus Objection”)1 filed by Harold B. Murphy, the

Chapter 7 Trustee of New England Confectionery Company, Inc. (the “Trustee”); the Trustee

having duly served the Omnibus Objection [docket no. 856856, 857]; the Court having issued a

notice of non-evidentiary hearing with respect to the Omnibus ObjectionsObjection [docket no.

858]; due notice of the scheduled hearing on the Omnibus Objection, including the response

deadline with respect thereto, having been given by the Trustee [docket no. 862]; one response to

the Omnibus Objection having been filed [docket no. 853]; the Trustee having filed a report and

hearing agenda pursuant to Massachusetts Local Bankruptcy Rule 3007-1 with respect to the

Omnibus Objection; the Court having jurisdiction over the Omnibus Objection pursuant to 11

U.S.C. §1334; the Omnibus Objection being a core matter pursuant to 28 U.S.C. §157(b)(2)(B);

and due cause appearing thereforetherefor, it is hereby ORDERED that:


1
    Capitalized terms not otherwise defined herein, shall have the meanings ascribed to them in the Omnibus Objection.
Case 18-11217       Doc 912   Filed 05/04/21 Entered 05/04/21 16:29:26            Desc Main
                               Document     Page 7 of 8



                   Claim No. 133 of ADDCO INCORPORATED is hereby disallowed and
                    expunged;

                   Claim No. 14 of Co-Sales Northern Calif. is hereby disallowed and
                    expunged;

                   Claim No. 145 of Customized Energy Solutions is hereby allowed as a
                    non-priority unsecured claim in the amount of $51,278.12;

                   Claim No. 163 of Dillon Boiler Services Co., Inc. is hereby disallowed and
                    expunged;

                   Claim No. 57 of Dynamic Packaging is hereby allowed as a non-priority
                    unsecured claim in the amount of $14,463.00;

                   Claim No. 117 of Great Northern Insurance Co. is hereby disallowed and
                    expunged;

                   Claim No. 27 of Hockenburg Newburgh Sales and Marking is hereby
                    allowed as a non-priority unsecured claim in the amount of $4,989.72;

                   Claim No. 66 of Industrial Silo Source Inc. is hereby allowed as a
                    non-priority unsecured claim in the amount of $29,172.66;

                    Claim No. 51 of the Internal Revenue Service is hereby allowed as a
                    non-priority unsecured claim in the amount of $3,650.25 and as a
                    subordinated unsecured claim pursuant to 11 U.S.C. §726(a)(4) in the
                    amount of $4,135.46;

                   Claim No. 3 of Mancini Sales & Marketing is hereby allowed as a
                    non-priority unsecured claim in the amount of $22,086.82;

                   Claim No. 90 of McIntosh Box & Pallet Co. Inc. is hereby allowed as a
                    non-priority unsecured claim in the amount of $19,243.90;

                   Claim No. 164 McIntosh Box & Pallet Co. Inc. is hereby disallowed and
                    expunged;

                   Claim No. 91 of Michael J. Kelley [Claim No. 91] is hereby disallowed
                    and expunged; and

                   Claim No. 129 of Sixto Packaging Managing Agent is hereby allowed a
                    non-priority unsecured claim in the amount of $76,782.87;76,782.87.

                    Claim No. 171 of US Department of Labor – OSHA is hereby allowed as a
                    subordinated unsecured claim pursuant to 11 U.S.C. §726(a)(4) in the
                    amount of $23,336.00; and




                                          2
 Case 18-11217    Doc 912   Filed 05/04/21 Entered 05/04/21 16:29:26       Desc Main
                             Document     Page 8 of 8



                   Claim No. 185 of US Department of Labor – OSHA is hereby disallowed
                   and expunged.




Dated: May ____, 2021                         __________________________
                                              Hon. Melvin S. Hoffman
                                              United States Bankruptcy Judge




                                      3
